Citation Nr: 1618186	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-189 18	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served in the Army National Guard, to include a period of
active duty for training (ACDUTRA) from January 1985 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a Board hearing before the undersigned in January 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

In June 2013, the Board remanded the issue on appeal for further development.  The development has been completed and the issue on appeal is ready for review.


FINDING OF FACT

The evidence does not demonstrate that the Veteran is currently diagnosed with a right knee disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in the matter of service connection for a right knee disability.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the VCAA notification requirements have been satisfied as to both timing and content for the issue on appeal.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided an opportunity to set forth her contentions on the claim during the January 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the January 2011 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has she identified any prejudice in the conduct of the hearing.

Additionally, at the hearing, the Veteran identified relevant private medical records, and the record was held open for a period of 60 days in order for the Veteran to submit the records or submit authorization for VA to obtain the records; however, the Veteran failed to submit additional evidence at that time.  

In June 2013, the Board remanded the claim of service connection for a right knee disability to obtain outstanding records.  On Remand, the Veteran was afforded another opportunity to submit medical evidence or provide authorization to VA to obtain such evidence.  

In July 2013, the Appeals Management Center (AMC) sent the Veteran a letter requesting that she provide all VA and non-VA health care providers who provided her treatment for her knee condition in order to obtain all outstanding medical records.  However, the Veteran failed to respond to the notice letter or submit any evidence needed to support her claim.  Additionally, VA requested and received a copy of the Veteran's available service treatment and personnel records from the National Personnel Records Center, the National Guard, and the New York Adjunct General.  Accordingly, the requirements of the remand were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Board acknowledges that the Veteran was not afforded a VA examination in response to her claim of entitlement to service connection for a right knee disability.  The Board has determined, however, that VA has no obligation to provide an examination in this case.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is not needed in this case because there is no competent evidence of a current right knee disability.  The Board notes that although the Veteran has alleged that she has a current right knee disability, there is no diagnosis of record.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused her present medical problems was not enough to entitle her to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, a VA examination is not warranted. 38 C.F.R. § 3.159(c)(4)(i) .

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran indicates that she injured her right knee when she fell from a ladder during a two week period of ACDUTRA in 1989.  

At the January 2011 Board hearing, the Veteran reported that she visited emergency rooms because her knee would swell up.  She also stated that she was unable to stand on her leg for very long.  She reported such symptoms as a limp and numbness from her knee down.  The Veteran reported that she sought medical treatment at Coram Health Clinic and Stony Brook Hospital in Long Island, New York.  Lastly, she reported that her knee had hurt off and on since her 1989 in-service injury.

As noted above, the record does not contain any post-service VA or private treatment records.  The Veteran was provided multiple opportunities to submit medical evidence demonstrating a current disorder at the January 2011 hearing and by way of letters from the RO/AMC to her, but she has failed to do so.  Therefore, there is no evidence of record showing a current diagnosis or treatment for a right knee disability. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a right knee disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, the claim for service connection for a right knee disability must be denied, because the first essential criterion for service connection-evidence of a current right knee disability-has not been met.  As the Veteran does not meet the first element to establish entitlement to service connection, the remaining elements need not be discussed.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, subsequent to VA's receipt of the Veteran's claim in September 2008, there has been no diagnosis of a right knee disability.  Therefore, the holding in McClain is inapplicable.

The Board has considered the assertions of the Veteran; however, none of this evidence provides a basis for allowance of the claim.  The Board points out that a medical matter of diagnosis of a disability (such as the type of disability at issue here), is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate training and expertise, the Veteran is not competent to render a diagnosis of a current right knee disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's existence of a current disability have no probative value as to a diagnosis of a disability.

For all the foregoing reasons, the Board finds that the claim for service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


